                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 1 of 33 Page ID #:5330



                              1   COHELAN KHOURY & SINGER
                                  Michael D. Singer (SBN 115301)
                              2
                                  msinger@ckslaw.com
                              3   605 C Street, Suite 200
                                  San Diego, CA 92101
                              4
                                  Telephone: (619) 595-3001/Facsimile: (619) 595-3000
                              5
                                  THE CARTER LAW FIRM
                              6   Roger Carter (SBN 140196)
                              7   roger@carterlawfirm.net
                                  23 Corporate Plaza Drive, Suite 150
                              8   Newport Beach, CA 92660
                              9   Telephone: (949) 245-7500/Facsimile: (949) 629-2501
                             10
                                  THE PHELPS LAW GROUP
                             11   Marc H. Phelps (SBN 237036)
                                  Marc@phelpslawgroup.com
                             12
COHELAN KHOURY & SINGER




                                  23 Corporate Plaza Drive, Suite 150
                             13   Newport Beach, CA 92660
   605 C Street, Suite 200
    San Diego, CA 92101




                                  Telephone: (949) 629-2533/Facsimile: (949) 629-2501
                             14
                             15   Attorneys for Plaintiffs MICHAEL RAZIANO, BRIAN TRAISTER, and CHRIS
                                  VALDEZ, on behalf of themselves and all others similarly situated
                             16
                                                       UNITED STATES DISTRICT COURT
                             17
                                         CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
                             18                                       Case No. 19-CV-04373 JAK (ASx)
                                  MICHAEL RAZIANO, BRIAN
                             19   TRAISTER, and CHRIS VALDEZ, on CLASS ACTION
                                  behalf of themselves and all others MEMORANDUM OF POINTS AND
                             20                                       AUTHORITIES IN SUPPORT OF
                                  similarly situated,
                             21                                       PLAINTIFFS’ MOTION FOR
                                                                      PRELIMINARY APPROVAL OF
                                                Plaintiffs,           CLASS ACTION SETTLEMENT
                             22
                                         v.                           Date:       February 8, 2021
                             23                                       Time:       8:30 a.m.
                                  ALBERTSON’S LLC, a Delaware         Judge:      Hon. John A. Kronstadt
                             24
                                  Limited Liability Company; and      Ctrm.:      10B
                             25   DOES 1 through 50, Inclusive,
                                                                      Complaint filed: March 21, 2019
                             26                                       Trial date:       Not set
                                                Defendants.
                             27
                             28

                                     P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                              Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 2 of 33 Page ID #:5331



                              1                                         TABLE OF CONTENTS
                              2                                                                                                           PAGE(S)
                              3   I.     INTRODUCTION ........................................................................................... 1
                              4   II.    FACTUAL AND PROCEDURAL HISTORY ............................................... 2

                              5          A.       Complaint and Plaintiffs’ Claims .......................................................... 2
                                         B.       Discovery and Motion for Class Certification ...................................... 4
                              6
                                         C.       Mediation and Settlement ..................................................................... 4
                              7
                                         D.       The Proposed Settlement ...................................................................... 5
                              8
                                                  1.       Composition of the Class. ........................................................... 5
                              9
                                                  2.       Consideration. ............................................................................. 5
                             10                   3.       Release by the Settlement Class. ................................................ 7
                             11                   4.       Notice, Opting Out, Objecting. ................................................... 7
                             12   III.   ARGUMENT .................................................................................................. 8
COHELAN KHOURY & SINGER




                             13          A.       The Proposed Class Action Settlement Should Receive
   605 C Street, Suite 200
    San Diego, CA 92101




                                                  Preliminary Approval ............................................................................ 8
                             14
                                                  1.       Courts Review Class Action Settlements to Ensure
                             15                            That the Terms are Fair, Adequate, and
                             16                            Reasonable. ................................................................................. 8
                             17                   2.       The Proposed Class Meets the Requirements of
                                                           Rule 23 for Settlement Purposes................................................. 9
                             18
                                                           a.       The Proposed Class is Sufficiently
                             19                                     Numerous and Ascertainable............................................ 9
                             20                            b.       There Are Questions of Law and Fact that
                                                                    Are Common to the Class .............................................. 10
                             21
                                                           c.       Plaintiffs’ Claims Are Typical of the
                             22
                                                                    Proposed Settlement Class ............................................. 11
                             23                            d.       Plaintiffs and Their Counsel Will
                             24                                     Adequately Represent the Interests of the
                                                                    Proposed Settlement Class ............................................. 11
                             25
                                                           e.       Common Issues Predominate Over
                             26                                     Individual Issues ............................................................. 12
                             27                            f. Class Settlement Is Superior to Other Available
                             28                                  Means of Resolution ....................................................... 13

                                                                                   -i-
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 3 of 33 Page ID #:5332



                              1                 3.       The Settlement Was Reached Through Arm’s-
                                                         Length Bargaining. ................................................................... 14
                              2
                                                         a.       The Settlement Was Based on Facts
                              3                                   Uncovered Through Investigation, Formal
                              4                                   Discovery, and Preparation for Mediation ..................... 14
                              5                 4.       Counsel Is Experienced In Similar Litigation. ......................... 16
                              6                 5.       The Settlement Is Reasonable Considering the
                                                         Strengths of Plaintiff’s Case and the Risks,
                              7                          Expense, Complexity, and Likely Duration of
                              8                          Further Litigation. ..................................................................... 16
                                        B.      The Proposed PAGA Payment Is Reasonable .................................... 22
                              9
                                        C.      The Proposed Payments To The Class Representatives
                             10
                                                Are Reasonable ................................................................................... 23
                             11         D.      Plaintiff’s Counsel’s Fees And Costs Are Fair And
                             12                 Reasonable .......................................................................................... 24
COHELAN KHOURY & SINGER




                             13         E.      The Proposed Class Notice Adequately Informs Class
   605 C Street, Suite 200
    San Diego, CA 92101




                                                Members About the Case and Proposed Settlement ........................... 24
                             14
                                  IV.   CONCLUSION ............................................................................................. 25
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                 - ii -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 4 of 33 Page ID #:5333



                              1                                      TABLE OF AUTHORITIES
                              2                                                                                                       PAGE(S)
                              3                                                        Cases
                              4   Amchem Prods. v. Windsor
                                       521 U.S. 591 (1997) ............................................................................9, 12, 13
                              5
                                  Bell v. Farmers Ins. Exchange
                              6          115 Cal. App. 4th 715 (2004) ........................................................................ 23
                              7   Berkey Photo, Inc. v. Eastman Kodak Co.
                              8           603 F.2d 263 (2d Cir. 1979) .................................................................... 19, 22
                              9   Boyd v. Bechtel Corp.
                                        485 F. Supp. 610 (N.D. Cal. 1979)................................................................ 21
                             10
                                  Cellphone Termination Fee Cases
                             11         186 Cal. App. 4th 1380 (2010) ...................................................................... 23
                             12   Consolidated Rail Corp. v. Town of Hyde Park
COHELAN KHOURY & SINGER




                                       47 F.3d 473(2d Cir. 1995) ............................................................................... 9
                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                                  Crown, Cork & Seal Co. v. Parker
                             14        462 U.S. 345 (1983) ...................................................................................... 13
                             15   Eisen v. Carlisle & Jacqueline
                             16         417 U.S. 156 (1974) ...................................................................................... 25
                             17   Erica P. John Fund, Inc. v. Halliburton Co.
                                        563 U.S. 804 (2011) ...................................................................................... 11
                             18
                                  Frank v. Eastman Kodak Co.
                             19        228 F.R.D. 174 (W.D.N.Y. 2005) ................................................................. 21
                             20   Hanlon v. Chrysler Corp.
                                       150 F.3d 1011 (9th Cir. 1998) ................................................................passim
                             21
                                  Hopson v. Hanesbrands Inc.
                             22        2009 U.S. Dist. LEXIS 33900(N.D. Cal. Apr. 3, 2009) ............................... 23
                             23   Ikonen v. Hartz Mountain Corp.
                             24         122 F.R.D. 258 (S.D. Cal. 1998) ..................................................................... 9
                             25   In re Global Crossing Sec. and ERISA Litig.
                                         225 F.R.D. 436 (S.D.N.Y. 2004)................................................................... 22
                             26
                                  In re IKON Office Solutions, Inc. Sec. Litig.
                             27          194 F.R.D. 166 (E.D. Pa. 2000) .................................................................... 22
                             28
                                                                                    - iii -
                                            P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                     Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 5 of 33 Page ID #:5334



                              1   In re Janney Montgomery Scott LLC Financial Consultant Litig.
                                         2009 U.S. Dist. LEXIS 60790 (E.D. Pa. July 16, 2009) ............................... 23
                              2
                                  In re Michael Milken and Assoc. Sec. Litig.
                              3         150 F.R.D. 57 (S.D.N.Y. 1993)..................................................................... 21
                              4   In re Netflix Privacy Litig.
                              5          2013 U.S. Dist. LEXIS 37286 (N.D. Cal. Mar. 18, 2013) ............................ 14
                              6   In re Omnivision Tech., Inc.
                                         559 F.Supp.2d 1036 (N.D. Cal. Jan. 9, 2008) ............................................... 21
                              7
                                  In re Pacific Enters. Sec. Litig.
                              8          47 F.3d 373 (9th Cir. 1995) ........................................................................... 15
                              9   In re Tableware Antitrust Litig.
                                         484 F. Supp. 2d 1078 (N.D. Cal. 2007) .......................................................... 2
                             10
                                  James v. City of Dallas
                             11        254 F.3d 551 (5th Cir. 2001) ......................................................................... 10
                             12   Kamar v. RadioShack Corp.
COHELAN KHOURY & SINGER




                             13       2008 U.S. Dist. LEXIS 40581 (C.D. Cal. May 15, 2008)............................. 17
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Ketchum v. Moses
                                       24 Cal. 4th 1122 (2001) ................................................................................. 24
                             15
                                  Krzesniak v. Cendant Corp.
                             16         2007 U.S. Dist. LEXIS 47518(N.D. Cal. June 20, 2007) ............................... 9
                             17   Lane v. Facebook, Inc.
                                        696 F.3d 811 (9th Cir. 2012) ........................................................................... 9
                             18
                                  Lilly v. Jamba Juice Co.
                             19          308 F.R.D. 231 (N.D. Cal. 2014) .................................................................. 11
                             20   Linner v. Cellular Alaska P’ship
                             21         151 F.3d 1234(9th Cir. 1998) ........................................................................ 14
                                  Local Joint Exec. Bd. of Culinary/Bartender Trust Fund v. Las Vegas
                             22
                                        Sands, Inc.
                             23          244 F.3d 1152 (9th Cir. 2001) ...................................................................... 19
                             24   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.
                                        221 F.R.D. 523 (C.D. Cal. 2004) ............................................................ 15, 21
                             25
                                  Newman v. Stein
                             26       464 F. 2d 689 (2d Cir. 1972) ......................................................................... 21
                             27   Nordstrom Com. Cases
                             28        186 Cal. App. 4th 576 (2010) ........................................................................ 23

                                                                                   - iv -
                                           P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 6 of 33 Page ID #:5335



                              1   Officers for Justice v. Civil Serv. Comm’n
                                        688 F.2d 615 (9th Cir. 1982) ................................................................... 16, 22
                              2
                                  Ontiveros v. Zamora
                              3         303 F.R.D. 356 (E.D. Cal. 2014)................................................................... 16
                              4   Rodriguez v. West Pub. Corp.
                              5         463 F.3d 948 (9th Cir. 2009) .............................................................17, 19, 23
                              6   Stanton v. Boeing Company
                                        327 F.3d 938 (9th Cir. 2003) ........................................................................... 8
                              7
                                  Stevens v. Safeway, Inc.
                              8         2008 U.S. Dist. LEXIS 17119 (C.D. Cal. Feb. 25, 2008) ............................. 23
                              9   Swanson v. American Consumer Industries
                                       415 F.2d 1326 (7th Cir. 1969) ......................................................................... 9
                             10
                                  Trans World Airlines, Inc. v. Hughes
                             11         312 F. Supp. 478 (S.D.N.Y. 1970) .......................................................... 20, 22
                             12   Van Vranken v. Atl. Richfield Co.
COHELAN KHOURY & SINGER




                             13        901 F. Supp. 294 (N.D. Cal. 1995 ................................................................. 23
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Vasquez v. Coast Valley Roofing, Inc.
                                       670 F. Supp. 2d 1114 (E.D. Cal. 2009) ........................................................... 9
                             15
                                  Ventura v. New York City Health and Hosp., Inc.
                             16         125 F.R.D. 595 (S.D.N.Y. 1989)................................................................... 11
                             17   Wal-Mart Stores, Inc. v. Dukes
                                       564 U.S. 338 (2011) ................................................................................10, 13
                             18
                                  Ward v. Tilly’s, Inc.
                             19        31 Cal.App.5th 1167 (2019) .......................................................................... 17
                             20   West Virginia v. Chas. Pfizer & Co.
                             21         314 F. Supp. 710 (S.D.N.Y. 1970) .......................................................... 19, 22
                                  Wolin v. Jaguar Land Rover North America, LLC
                             22
                                        617 F.3d 1168 (2010) .................................................................................... 14
                             23                                                           Statutes
                             24                                       Federal Rules of Civil Procedure
                             25   Rule 23(a).......................................................................................................9, 11, 12
                             26   Rule 23(a)(1) .............................................................................................................. 9
                             27   Rule 23(a)(2) ............................................................................................................ 10
                             28   Rule 23(a)(3) ............................................................................................................ 11
                                                                                     -v-
                                             P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                      Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 7 of 33 Page ID #:5336



                              1   Rule 23(a)(4) ............................................................................................................ 12
                              2   Rule 23(b)(3).............................................................................................................. 9
                              3   Rule 23(c)(2) ......................................................................................................24, 25
                              4   Rule 23(e)(1)(A) ........................................................................................................ 8
                                  Rule 23(e)(2) .......................................................................................................... 2, 8
                              5
                                                                                  Other Authorities
                              6
                                  3 Conte & Newberg, Newberg on Class Actions, section 7.20 (4th ed.
                              7         2002) § 11.25 ................................................................................................... 8
                              8   Manual for Complex Litigation § 21.632 (4th ed. 2004) ...................................... 8, 9
                              9
                             10
                             11
                             12
COHELAN KHOURY & SINGER




                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                     - vi -
                                             P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                      Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 8 of 33 Page ID #:5337



                              1   I.     INTRODUCTION
                              2          This Motion seeks preliminary approval of the parties’ proposed $2,500,000
                              3   non-reversionary wage and hour class action settlement. Plaintiffs Michael
                              4   Raziano, Brian Traister1, and Chris Valdez (“Plaintiffs”) and Defendant
                              5   Albertson’s LLC (“Defendants” or “Albertsons”) jointly seek preliminary
                              6   approval of the Settlement Agreement that, if granted, would provide significant
                              7   monetary relief for approximately 820 current and former Albertsons’ truck
                              8   drivers.
                              9          The basic terms of the Settlement provide for the following:
                             10          (1)    A Settlement Class defined as: All non-exempt transportation drivers
                             11                 employed by Albertsons at its Irvine or Brea Distribution Centers at
                             12                 any time from March 21, 2015 through October 13, 2020.
COHELAN KHOURY & SINGER




                             13          (2)    A Total, Non-Reversionary Settlement Amount of Two Million Five
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                 Hundred Thousand Dollars ($2,500,000). This includes:
                             15                 (a)     The “Class Recovery” (currently estimated to be $1,514,167),
                                                        which is the Total Settlement Amount minus the combined
                             16
                                                        total of any attorneys’ fees and litigation costs approved by the
                             17                         Court, the amount approved for settlement administration, the
                                                        approved incentive award to Plaintiffs, and the amount
                             18
                                                        approved to be paid to the State of California under the Private
                             19                         Attorneys General Act. Any Class Member who does not opt-
                                                        out from the Settlement will be paid from the Class Recovery
                             20
                                                        (Class Members will have checks mailed to them directly and
                             21                         will not have to submit a claim form to participate in the
                                                        Settlement).
                             22
                             23          An objective evaluation of the Settlement confirms that the relief negotiated
                             24   on the Class’ behalf is fair, reasonable, and valuable. The Parties negotiated the
                             25   Settlement at arm’s length following a full day mediation session under the
                             26   guidance of, Hon. Ronald M. Sabraw (Ret.), a well-regarded mediator specializing
                             27   in resolving wage and hour class actions. Further, by settling now, Class Members
                             28   1 Class counsel was unable to obtain Mr. Traister’s signature on the Settlement Agreement by
                                  the motion filing deadline.
                                                                                  -1-
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                      Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 9 of 33 Page ID #:5338



                              1   will not have to wait (possibly years) for relief, nor will they have to bear the risk
                              2   of class certification being denied or of Defendant prevailing at trial.
                              3         The Parties respectfully request that the Court grant preliminary approval of
                              4   this settlement and grant conditional certification of the proposed class for
                              5   settlement purposes only because, for the reasons discussed herein, it is “fair
                              6   reasonable, and adequate,” Fed. R. Civ. P. Rule 23(e)(2), and it “is the product of
                              7   serious, informed, non-collusive negotiations, has no obvious deficiencies, does
                              8   not improperly grant preferential treatment to class representatives or segments of
                              9   the class, and falls with the range of possible approval.” (In re Tableware
                             10   Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007).) The Parties also
                             11   request that the Court appoint Cohelan Khoury & Singer; the Phelps Law Group;
                             12   and the Carter Law Firm as counsel for the Class, appoint Plaintiffs as Class
COHELAN KHOURY & SINGER




                             13   Representatives, approve the form of the Notice (Phelps Decl., Ex. 1, Ex. A),
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   authorize the Parties to mail the Notice to the Class Members, and set a final
                             15   approval hearing.
                             16   II.   FACTUAL AND PROCEDURAL HISTORY
                             17         A.     Complaint and Plaintiffs’ Claims
                             18         This case has been vigorously contested and heavily litigated prior to
                             19   settlement. Plaintiffs filed this class action on March 21, 2019, in the Los Angeles
                             20   Superior Court. Defendant removed the lawsuit to this Court. (Dkt. No. 1.) On
                             21   July 10, 2019, Plaintiffs filed a first amended complaint (“FAC”). (Dkt. No. 19.)
                             22   On August 5, 2019, Defendant filed a motion to dismiss several causes of action
                             23   in the FAC including the first cause of action seeking reporting time pay. (Dkt.
                             24   No. 21.) At the Court’s directive, on January 6, 2020, Plaintiffs’ filed a second
                             25   amended complaint (“SAC”) seeking reporting time wages pursuant to Labor
                             26   Code section 218. (Dkt. No. 38.) Plaintiffs’ SAC alleged, among other labor
                             27   violations, that Albertsons failed to compensate the Class for reporting time and
                             28   other unpaid pre-shift work. Plaintiffs also brought derivative claims for PAGA
                                                                                 -2-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 10 of 33 Page ID
                                                              #:5339


                              1   penalties and penalties for failing to pay all wages earned upon termination of
                              2   employment. (Id.) Defendant filed another motion to dismiss the first cause of
                              3   action in the SAC and Plaintiffs filed a third amended complaint (“TAC”) on
                              4   March 4, 2020, which seeks PAGA civil penalties for failure to pay reporting time
                              5   pay pursuant to Labor Code section 1199. (Dkt. 47.) Pursuant to stipulation,
                              6   Plaintiffs filed a fourth amended compliant (“FAC”) on April 13, 2020. (Dkt. 52
                              7   & 54.) Prior to settling this lawsuit, the Parties fully briefed a motion for Class
                              8   Certification. (Dkt. 55, 65 &78.)
                              9         Defendants operate a nationwide chain of grocery stores. The three named
                             10   Plaintiffs are currently employed by Albertsons as truck drivers, who deliver
                             11   product to Albertsons’ stores and work out of the distribution centers located in
                             12   Irvine and Brea, California. Plaintiffs’ principal claim arises under the “Reporting
COHELAN KHOURY & SINGER




                             13   Time Pay” provision of applicable Wage Order. Specifically, Plaintiffs allege that
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Albertsons’ call-in scheduling policy, which requires part-time drivers to “report”
                             15   to work each evening by calling in to determine whether they are scheduled to
                             16   work the following day, violates California law. (Declaration of Marc H. Phelps
                             17   (“Phelps Decl.”). ¶ ¶ 12-13.)
                             18         Plaintiffs believe class certification of their theories is indicated. They
                             19   contend the call-in procedure was a uniformly-applied policy that presents purely
                             20   legal issues applied to facts not materially in dispute.
                             21         In addition to the reporting time claims, Plaintiffs bring unpaid wages
                             22   claims, reimbursement of business-expenses claims (cell phone bills as well as
                             23   expenses incurred by drivers during 24-hour layovers, which Albertsons caps at
                             24   $80/day, but which drivers often exceed given the realistic cost of a layover.
                             25   Plaintiffs also assert claims for failure to provide paid sick leave in accordance
                             26   with the San Diego County and Los Angeles County Paid Sick Leave Ordinances,
                             27   alleging that although drivers regularly drive within the geographic boundaries of
                             28   San Diego and Los Angeles Counties, Albertsons fails to comply with the
                                                                                 -3-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 11 of 33 Page ID
                                                              #:5340


                              1   requirements of these ordinances by failing to provide drivers paid sick leave after
                              2   the 90th day of employment, as required under both ordinances and in accordance
                              3   with the accrual rates provided under the ordinances. Plaintiffs also assert a claim
                              4   for invasion of privacy under the common law tort for intrusion as well as Article
                              5   1, Section 1 of the California Constitution due to Albertsons’ practice of using
                              6   audio and visual recording via the DriveCam video cameras which were installed
                              7   in the cab of all trucks in January 2018. (Id. at 14-16.)
                              8         B.     Discovery and Motion for Class Certification
                              9         After this case was transferred to the Central District, the Parties engaged in
                             10   extensive discovery, including the following: (a) Defendant took the depositions
                             11   of the three named Plaintiffs; (b) Defendant took the depositions of seven Class
                             12   Members who had submitted declarations in support of Plaintiffs’ Motion for
COHELAN KHOURY & SINGER




                             13   Class Certification; (c) Plaintiffs took the deposition of Defendant’s corporate
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   representative concerning a range of topics relevant to the Action; (d) Defendant
                             15   produced over 2,000 pages of documents in formal discovery; (e) Plaintiffs
                             16   produced over 600 pages of documents in formal discovery; (f) Defendant
                             17   obtained 23 declarations of Class Members and 6 declarations of supervisors or
                             18   managers, which were filed in opposition to Plaintiffs’ Motion for Class
                             19   Certification; (g) Plaintiffs obtained 26 declarations of Class Members, which
                             20   were filed in support of their Motion for Class Certification; and (h) the Parties
                             21   jointly engaged in a Belaire-West notice procedure that resulted in notice being
                             22   sent to approximately 738 Class Members. (Id. at 18.)
                             23         Per the Court’s scheduling order, the Parties were ordered to participate in
                             24   mediation no later than March 20, 2020. (Dkt. 39.)
                             25         C.     Mediation and Settlement
                             26         On March 11, 2020, the Parties attended a full-day, private mediation in
                             27   Walnut Creek, CA with Hon Ronald M. Sabraw, (Ret.) a well-known and
                             28   experienced wage and hour class action mediator. Following a full day of
                                                                                 -4-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 12 of 33 Page ID
                                                              #:5341


                              1   mediation which involved contentious legal argument, considerable progress was
                              2   made, but the Parties were unable to reach a settlement. (Phelps Decl. ¶21).
                              3         However, the Parties continued to negotiate and discuss settlement, but also
                              4   proceeded with the filing and briefing of Plaintiffs’ Motion for Class Certification.
                              5   After that motion had been fully briefed, the Parties, in discussions facilitated by
                              6   Judge Sabraw, agreed to settle the Action. Judge Sabraw’s supervision of the
                              7   mediation process was useful in managing the expectations of the Parties and
                              8   providing a neutral analysis of the issues and risks to both sides. (Id. at 22.)
                              9         D.     The Proposed Settlement
                             10                1.      Composition of the Class.
                             11         The proposed Settlement Class consists of: all non-exempt transportation
                             12   drivers employed by Defendant at Defendant’s Irvine or Brea Distribution Centers
COHELAN KHOURY & SINGER




                             13   in the State of California at any time from March 21, 2015, and ending on October
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   13, 2020. (Settlement Agreement, ¶2.) According to the latest figures provided by
                             15   Defendant, the Class consists of approximately 820 current and former employees.
                             16                2.      Consideration.
                             17         The Parties have agreed to settle the underlying class claims in exchange
                             18   for the Total Settlement Amount of $2,500,000. The Total Settlement Amount
                             19   includes: (1) settlement payments to participating Class Members; (2) attorneys’
                             20   fees in the requested amount of $833,333 (one third of the Total Settlement
                             21   Amount) as well as litigation costs and expenses up to $50,000; (3)
                             22   Administration Costs currently estimated at $20,000; (4) a $37,500 payment to the
                             23   LWDA; and (5) Class Representative Enhancement Payments of $15,000 each to
                             24   Plaintiffs, Michael Raziano, Brian Traister, and Chris Valdez, for their services on
                             25   behalf of the Settlement Class and for the release of all Class Claims they may
                             26   have against Defendants arising out of their employment. (Id. at ¶¶ 28 & 30.)
                             27   Subject to the Court approving the Attorneys’ Fees and Costs, Claims
                             28   Administration Costs, the payment to the California Labor and Workforce
                                                                                 -5-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 13 of 33 Page ID
                                                              #:5342


                              1   Development Agency (“LWDA”), and the requested Class Representative
                              2   Enhancement Payments, the “Class Recovery” will be available for distribution to
                              3   Class Members. (Id. at ¶ 14.)
                              4          The settlement distribution formula provides that Class Members with part
                              5   time work weeks (with a value of 11 credits) get the benefit of all Class Claims,
                              6   including reporting time pay, and the Class Members with full time work weeks
                              7   (with a value of 10 credits) do not to receive an additional credit since they were
                              8   not required to call-in for their schedule. Separated employees also receive some
                              9   additional compensation (1 credit). (Settlement Agreement ¶ 29(a)(b).) This
                             10   formula takes into account the defenses asserted by Defendants based on
                             11   distinctions between the full-time employees and part time employees who are
                             12   required to “report” to work each evening by calling in to determine whether they
COHELAN KHOURY & SINGER




                             13   are scheduled to work the following day as well as separated employees.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14         The Administrator will then divide the total payment to the Class Members
                             15   by the number of credits worked by the entire Class during the Class Period
                             16   resulting in a value for each Credit. The Administrator will then take the Credit
                             17   value and multiply it by the number of credits awarded to each Class Member.
                             18   (Id.) Sixty seven percent of Settlement Class Members’ recovery will be reported
                             19   using a 1099 Form and the remaining thirty three percent will be subject to a W-2.
                             20   (Id. at ¶ 29(c).) The number of full time and part time work weeks scheduled will
                             21   be determined from Defendants’ records and Class Members will be advised of
                             22   their approximate share of the Class Recovery. (See proposed Notice, Ex. A to the
                             23   Settlement Agreement.)
                             24         Any uncashed settlement checks will be transmitted by the Settlement
                             25   Administrator to the unclaimed funds division of the State of California with an
                             26   identification of each Settlement Class Member and the amount attributable to that
                             27   Settlement Class Member. (Settlement Agreement ¶ 49.)
                             28   ///
                                                                                 -6-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 14 of 33 Page ID
                                                              #:5343


                              1                   3. Release by the Settlement Class.
                              2          In exchange for the Settlement Amount, Plaintiffs and Class Members will
                              3   agree to release the Released Claims as set forth in the Agreement. (Settlement
                              4   Agreement, ¶ 52.) The Released Claims are limited to the allegations and causes
                              5   of action in the operative Complaint and are confined to the period covered by the
                              6   four-year statute of limitations – from March 21, 2015, through October 13, 2020.
                              7   (Id. at ¶ 6.)
                              8                      4. Notice, Opting Out, Objecting.
                              9          Notice will be provided through direct mail and, subject to Court approval,
                             10   will be substantially in the form attached to the Settlement as Exhibit A. The
                             11   Notice describes the nature of the litigation, advises Class Members of the terms
                             12   of the settlement (including the full release language, the maximum individual
COHELAN KHOURY & SINGER




                             13   recovery, and an explanation of the pro rata distribution formula), informs them
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   that they do not need to take further action to participate, and provides instructions
                             15   for those who want to opt out or object to the settlement. (Id. at Ex. A.)
                             16          The Claims Administrator will send the Class Notice by first-class United
                             17   States mail to the last known address for each Class Member, based on Albertsons
                             18   records. (Id. at ¶ 31.) If any Class Notice is returned as undeliverable and without
                             19   a forwarding address after the date of the initial mailing, the Claims Administrator
                             20   will use reasonable and customary efforts to locate a better address, including a
                             21   skip trace or other search efforts. (Id.) If this procedure reveals a new address, the
                             22   Claims Administrator shall re-mail the Class Notice to the new address. (Id.)
                             23          Class Members who wish to be excluded from the settlement must mail a
                             24   letter to the Settlement Administrator stating that the Class Member wants to be
                             25   excluded from this Action. (Id. at ¶ 37.) Class Members who wish to object may
                             26   do so by following the procedure set forth in the Notice. Class Members who do
                             27   not object by that procedure will be deemed to have waived his or her objections.
                             28   ///
                                                                                  -7-
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 15 of 33 Page ID
                                                              #:5344


                              1   III.   ARGUMENT
                              2          A.   The Proposed Class Action Settlement Should Receive
                                              Preliminary Approval
                              3
                                               1.     Courts Review Class Action Settlements to Ensure That the
                              4                       Terms are Fair, Adequate, and Reasonable.
                              5          Class action settlements must be approved by the Court, and notice of the
                              6   settlement must be provided to the class before the action can be dismissed. (Fed.
                              7   R. Civ. P., Rule 23(e)(1)(A).) To protect absent Class Members’ due process
                              8   rights, approval of class action settlements involves three steps:
                              9          1.     Preliminary approval of the proposed settlement, including (if the
                             10                 class has not already been certified) conditional certification of the
                             11                 class for settlement purposes;
                             12          2.     Notice to the class providing them an opportunity to exclude
COHELAN KHOURY & SINGER




                             13                 themselves; and
   605 C Street, Suite 200
    San Diego, CA 92101




                             14          3.     A final fairness hearing concerning the fairness, adequacy, and
                             15                 reasonableness of the settlement.
                             16   (See Fed. R. Civ. P. Rule 23(e)(2); Manual for Complex Litigation § 21.632 (4th
                             17   ed. 2004).)
                             18          At preliminary approval, the Court first determines whether a class exists.
                             19   (Stanton v. Boeing Company, 327 F.3d 938, 952 (9th Cir. 2003).) Second, the
                             20   Court must “determine whether the proposed settlement is fundamentally fair,
                             21   adequate, and reasonable.” (Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th
                             22   Cir. 1998).) The decision to approve or reject a settlement is within the Court’s
                             23   discretion. (Hanlon, 150 F.3d at 1026.) The Court evaluates whether the
                             24   settlement is within the “range of reasonableness,” and whether notice to the class
                             25   and the scheduling of a final approval hearing should be ordered. (See, generally,
                             26   3 Conte & Newberg, Newberg on Class Actions, section 7.20 (4th ed. 2002)
                             27   § 11.25.) “Whether a settlement is fundamentally fair within the meaning of Rule
                             28   23(e) is different from the question whether the settlement is perfect in the
                                                                                 -8-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 16 of 33 Page ID
                                                              #:5345


                              1   estimation of the reviewing court.” (Lane v. Facebook, Inc., 696 F.3d 811, 819
                              2   (9th Cir. 2012).)
                              3                2.   The Proposed Class Meets the Requirements of Rule 23 for
                                                    Settlement Purposes.
                              4         Before granting preliminary approval of the Settlement, the Court should
                              5   determine that the proposed settlement class meets the requirements of Rule 23.
                              6   (See Amchem Prods. v. Windsor, 521 U.S. 591, 620 (1997); Manual for Complex
                              7   Litigation, § 21.632.) An analysis of the requirements of Rule 23(a) and 23(b)(3) –
                              8   commonly referred to as numerosity, commonality, typicality, adequacy,
                              9   predominance, and superiority – shows that certification of this proposed
                             10   settlement class is appropriate.
                             11                        a. The Proposed Class is Sufficiently Numerous and
                             12                           Ascertainable
COHELAN KHOURY & SINGER




                             13         The numerosity requirement is met where “the class is so numerous that
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   joinder of all members is impracticable.” (Fed. R. Civ. P. Rule 23(a)(1).)
                             15   Generally, courts will find a class sufficiently numerous if it consists of 40 or
                             16   more members. (Vasquez v. Coast Valley Roofing, Inc., 670 F. Supp. 2d 1114,
                             17   1121 (E.D. Cal. 2009) (numerosity is presumed at a level of 40 members);
                             18   Consolidated Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995)
                             19   (“numerosity is presumed at a level of 40 members”); Swanson v. American
                             20   Consumer Industries, 415 F.2d 1326, 1333 (7th Cir. 1969) (numerosity satisfied
                             21   with class of 40 individuals); Ikonen v. Hartz Mountain Corp., 122 F.R.D. 258,
                             22   262 (S.D. Cal. 1998) (finding a purported class of forty members sufficient to
                             23   satisfy numerosity); Krzesniak v. Cendant Corp., No. C 05-05156 MEJ, 2007 U.S.
                             24   Dist. LEXIS 47518, *19 (N.D. Cal. June 20, 2007) (“numerosity may be
                             25   presumed when the class comprises forty or more members”).)
                             26         Here, the proposed Settlement Class consist of non-exempt transportation
                             27   drivers employed by Albertsons at its Irvine and Brea Distribution Centers. Based
                             28   on information produced by Defendants, approximately 820 persons comprise the
                                                                                 -9-
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 17 of 33 Page ID
                                                              #:5346


                              1   Settlement Class.
                              2                 b. There Are Questions of Law and Fact that Are
                                                   Common to the Class
                              3         The commonality preconditions of Rule 23(a)(2) are “construed
                              4   permissively.” (Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998).)
                              5   The presence of simply one common issue whose resolution will affect all or
                              6   significant number of the putative class members suffices to satisfy the
                              7   commonality requirement. (James v. City of Dallas, 254 F.3d 551, 570 (5th Cir.
                              8   2001).) Rule 23(a)(2) commonality requirements are “minimal” and “construed
                              9   permissively.” (Hanlon, 150 F.3d at 1019.) Only “a single common question” is
                             10   required. (Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 359 (2011).)
                             11         This case poses a multitude of common class questions capable of class-
                             12   wide resolution. The unlawful conduct alleged by Plaintiffs is not unique to the
COHELAN KHOURY & SINGER




                             13   named Plaintiffs because other Class Members have been injured by the same
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   course of conduct.
                             15         Plaintiffs allege multiple common, purportedly unlawful practices that
                             16   uniformly affected putative class members and the claims in this action derive
                             17   from the same set of salient facts. Specifically, Plaintiffs allege that Albertsons
                             18   uniformly fails to pay wages for: reporting time pay and off-the-clock work
                             19   associated with part-timers calling in to determine if they were required to work
                             20   the next day; the 15-minute pre-shift time that drivers are required to report to
                             21   work and bid on routes; and post-shift exit security bag checks times. Furthermore,
                             22   Plaintiffs allege that Albertsons’ sick pay policy fails to provide sick pay to its
                             23   drivers in accordance with the Los Angeles and San Diego ordinances. Plaintiffs
                             24   allege that Albertsons has a uniform policy of only providing $80 reimbursement
                             25   for layovers, and for not providing reimbursement for business related cell phone
                             26   expenses Lastly, Plaintiffs allege that Albertsons violated drivers’ privacy rights
                             27   using the “DriveCam” to record continuous video and audio footage of them in
                             28   their trucks, even as it provided them with a different understanding of what was
                                                                                 - 10 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 18 of 33 Page ID
                                                              #:5347


                              1   being recorded. The allegations raised by Plaintiffs arise from common questions
                              2   involving Albertsons’ employment practices as applied to its drivers. The
                              3   common factual questions in this case generate common answers that resolve the
                              4   claims on behalf of the putative class members. (Erica P. John Fund, Inc. v.
                              5   Halliburton Co., 563 U.S. 804, 810 (2011) (explaining answers to common class
                              6   questions should prove elements of the underlying claims); Lilly v. Jamba Juice
                              7   Co., 308 F.R.D. 231, 241 (N.D. Cal. 2014).) As such, the proposed classes share
                              8   sufficient factual and legal commonality.
                              9                        c. Plaintiffs’ Claims Are Typical of the Proposed
                             10                           Settlement Class

                             11         The typicality prerequisite of Rule 23(a) is fulfilled if “the claims or
                             12   defenses of the representative parties are typical of the claims or defenses of the
COHELAN KHOURY & SINGER




                             13   class.” (Fed. R. Civ. P. Rule 23(a)(3).) Under the rule’s permissive standards,
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   representative claims are “typical” if they are reasonably co-extensive with those
                             15   of absent class members; they need not be substantially identical. (Hanlon, 150
                             16   F.3d at 1020.) The typicality requirement is satisfied if Plaintiffs’ claims arise
                             17   from the same events or course of conduct that give rise to the claims of other
                             18   class members and are based on the same legal theory. (Ventura v. New York City
                             19   Health and Hosp., Inc., 125 F.R.D. 595, 600 (S.D.N.Y. 1989).)
                             20         Plaintiffs contend that their claims arise from a common source -
                             21   Albertsons’ uniform policies and practices, which are the same as related to all of
                             22   the drivers at the Irvine and Brea distribution centers. Furthermore, the claims of
                             23   Plaintiffs and the putative class are based on identical legal theories. Accordingly,
                             24   Plaintiffs are typical of the Class Members they seek to represent.
                             25                    d. Plaintiffs and Their Counsel Will Adequately
                                                      Represent the Interests of the Proposed Settlement
                             26
                                                      Class
                             27         Adequacy requirements are established on the basis that the proposed class
                             28   representative, named Plaintiffs, have no conflict of interest with other Class
                                                                                 - 11 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 19 of 33 Page ID
                                                              #:5348


                              1   Members and are represented by qualified counsel. (Hanlon, 150 F.3d at 1020.)
                              2         The Rule 23(a) adequacy requirement is met here as Plaintiffs have
                              3   represented their co-workers with a focus and zeal true to the fiduciary obligation
                              4   that they have undertaken, preparing and sitting for a full day of deposition,
                              5   reviewing and revising written discovery as applicable, participating in mediation,
                              6   and working closely with their attorneys throughout the case. (Michael Raziano
                              7   Decl., ¶¶ 7-8; and Chris Valdez Decl., ¶¶ 9-10.)
                              8          The three firms representing Plaintiffs also satisfy the Rule 23(a)(4)
                              9   adequacy-of-counsel requirement. (See Hanlon, 150 F.3d at 1020 (“will the
                             10   named plaintiffs and their counsel prosecute the action vigorously on behalf of the
                             11   class?”).) Class Counsel – Cohelan, Khoury and Singer, the Phelps Law Group
                             12   and the Carter Law Firm – are experienced class action attorneys who have
COHELAN KHOURY & SINGER




                             13   collectively certified numerous class actions by way of contested motion in state
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   and federal court and have negotiated settlements which were finally approved
                             15   totaling hundreds of millions of dollars on behalf of hundreds of thousands of
                             16   class members. Class Counsel vigilantly safeguarded the interests of the class by
                             17   thoroughly investigating the claims, marshalling considerable resources in
                             18   preparing this case for mediation, and then settling the claims for valuable
                             19   consideration despite the serious challenges described above. (Singer Decl., ¶¶ 5-
                             20   16; Phelps Decl., ¶¶ 5-10; Carter Decl., ¶¶ 2-4, 9-14.)
                             21                        e. Common Issues Predominate Over Individual Issues
                             22         The predominance inquiry focuses on the relationship between the common
                             23   and individual issues, testing whether the proposed classes are sufficiently
                             24   cohesive to warrant adjudication by representation. (Amchem Products Inc. v.
                             25   Windsor, U.S., 117 S. Ct. 2231, 2231 (1997).) Plaintiffs contend several questions
                             26   of law and fact are common to the claims and to those of the putative class and
                             27   provide a justification for handling the dispute on a representative rather than on
                             28   an individual basis for settlement purposes. Whether Plaintiffs are correct on their
                                                                                 - 12 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 20 of 33 Page ID
                                                              #:5349


                              1   legal theories or not, those findings would answer class-wide questions common
                              2   to all members of the class “in one stroke.” (Wal-Mart Stores, Inc. v. Dukes, 564
                              3   U.S. 338, 350 (2011).) Class treatment is also the superior method for resolving
                              4   all claims in this case because a class action would (1) accomplish judicial
                              5   economy by avoiding multiple suits, and (2) protect the rights of persons who
                              6   might not be able to present claims on an individual basis. (See generally Crown,
                              7   Cork & Seal Co. v. Parker, 462 U.S. 345 (1983).) Given the number of Class
                              8   Members, and resolution of claims it is clear that class treatment is the superior
                              9   method to resolve the claims in this case.
                             10          Likewise, the fact that the Settlement affords all Class Members an equal
                             11   opportunity to obtain compensation for identical claims via a standardized notice
                             12   process provides further support for the conclusion that common issues of law and
COHELAN KHOURY & SINGER




                             13   fact predominate and that the claims are amenable to class-wide resolution. (See
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Amchem Products, Inc. v. Windsor, 521 U.S. at 619 (rejecting the Third Circuit’s
                             15   holding that the requirements of Rule 23 “must be satisfied without taking into
                             16   account the settlement,” and finding instead that “settlement is relevant to a class
                             17   certification.”).)
                             18                         f. Class Settlement Is Superior to Other Available Means
                             19                            of Resolution
                             20          Similarly, there can be little doubt that resolving all Class Members’ claims
                             21   through a single class action is superior to a series of individual lawsuits. “From
                             22   either a judicial or litigant viewpoint, there is no advantage in individual members
                             23   controlling the prosecution of separate actions. There would be less litigation or
                             24   settlement leverage, significantly reduced resources and no greater prospect for
                             25   recovery.” (Hanlon, 150 F.3d at 1023.) Indeed, the terms of the Settlement
                             26   negotiated on behalf of the Class demonstrates the advantages of a collective
                             27   bargaining and resolution process.
                             28          Addressing the allegations through a class action is superior to individual
                                                                                  - 13 -
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 21 of 33 Page ID
                                                              #:5350


                              1   litigation or any alternative methods that may exist. This action was filed precisely
                              2   because Plaintiffs believed those alternatives, such as filing complaints with the
                              3   Labor Commissioner, would have proven ineffective in addressing the problem on
                              4   a class-wide basis. Additionally, although the value of the claims is not
                              5   insignificant, the individual amounts in controversy are not nearly enough to
                              6   incentivize individual action. (See Wolin v. Jaguar Land Rover North America,
                              7   LLC, 617 F.3d 1168, 1175 (2010) (“Where recovery on an individual basis would
                              8   be dwarfed by the cost of litigating on an individual basis, this [superiority] factor
                              9   weighs in favor of class certification.”).) As the class action device provides the
                             10   superior means to effectively and efficiently resolve this controversy, and as the
                             11   other requirements of Rule 23 are each satisfied, certification of the Settlement
                             12   Class proposed by the Parties is appropriate.
COHELAN KHOURY & SINGER




                             13                3.   The Settlement Was Reached Through Arm’s-Length
   605 C Street, Suite 200
    San Diego, CA 92101




                                                    Bargaining.
                             14         The fairness and reasonableness of a settlement agreement is presumed
                             15   “where that agreement was the product of non-collusive, arms’ length negotiations
                             16   conducted by capable and experienced counsel.” (In re Netflix Privacy Litig., 2013
                             17   U.S. Dist. LEXIS 37286, *11 (N.D. Cal. Mar. 18, 2013).) Here, the Settlement
                             18   was reached after contested litigation, ample discovery, fully briefed class
                             19   certification motion, and a full-day mediation session with a seasoned mediator
                             20   with broad experience in resolving wage and hour class actions such as this one.
                             21                        a. The Settlement Was Based on Facts Uncovered
                                                          Through Investigation, Formal Discovery, and
                             22                           Preparation for Mediation
                             23         The extent of discovery and the stage of proceedings favors approval of the
                             24   settlement. This settlement comes after this case was vigorously contested and
                             25   heavily litigated including multiple motions to dismiss, extensive formal
                             26   discovery and Class Certification briefing. Thus, “the [P]arties have sufficient
                             27   information to make an informed decision about settlement.” (Linner v. Cellular
                             28   Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998).)
                                                                                 - 14 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 22 of 33 Page ID
                                                              #:5351


                              1          Class Counsel thoroughly investigated and researched the claims, potential
                              2   defenses, and the developing body of law relating to the claims. The investigation
                              3   entailed the exchange of information pursuant to formal and informal discovery
                              4   methods, including document requests, and numerous depositions of the parties
                              5   and percipient witnesses. Defendant has produced statistics regarding the class,
                              6   including that the Class Period includes approximately 125,000 shifts. (See Phelps
                              7   Decl., ¶¶ 18, 28-30.)
                              8          Class Counsel thoroughly engaged in the discovery process and made use
                              9   of documents and data provided by Defendants to assess Defendants’ potential
                             10   liability as well as the likelihood that the Court would grant class certification on
                             11   any or all of Plaintiffs’ claims. (Id. at ¶ 19.) Based on the data and on their own
                             12   independent investigation and evaluation, Class Counsel believe that this
COHELAN KHOURY & SINGER




                             13   Settlement, including the consideration and the terms set forth in the Settlement
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Agreement, is fair, reasonable and adequate, and is in the best interest of the
                             15   Settlement Class. This analysis took into account all known facts and
                             16   circumstances, including the risk of significant delay and uncertainty associated
                             17   with litigation, various defenses asserted by Defendants, and potential appellate
                             18   issues. (Id. at ¶ 20.)
                             19          The experience and views of counsel also favor settlement. Counsel’s
                             20   support is accorded “great weight” because counsel have the greatest familiarity
                             21   with the facts of the litigation, and thus “are better positioned than courts to
                             22   produce a settlement that fairly reflects each party’s expected outcome in the
                             23   litigation.” (In re Pacific Enters. Sec. Litig., 47 F.3d 373, 378 (9th Cir. 1995); see
                             24   also Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D.
                             25   Cal. 2004) (“Great weight is accorded to the recommendation of counsel, who are
                             26   most closely acquainted with the facts of the underlying litigation.”).)
                             27          Class Counsel has extensive experience in class action litigation, and
                             28   especially wage and hour class actions. (Singer Decl., ¶¶ 5-10; Phelps Decl., ¶¶ 5-
                                                                                  - 15 -
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 23 of 33 Page ID
                                                              #:5352


                              1   10; Carter Decl., ¶¶ 9-14.) Plaintiffs’ attorneys are well qualified to conduct the
                              2   proposed litigation and to assess its settlement value. (Id.) Based on that
                              3   experience, Plaintiffs’ counsel believe the proposed settlement is fair and adequate
                              4   to Class Members. (Singer Decl., ¶ 12; Phelps Decl., ¶ 20; Carter Decl., ¶ 11.)
                              5   This factor, too, weighs in favor of approval. (Ontiveros v. Zamora, 303 F.R.D.
                              6   356, 371 (E.D. Cal. 2014) (“The court gives considerable weight to class
                              7   counsel’s opinions regarding the settlement due to counsel’s experience and
                              8   familiarity with the litigation. Counsel’s assertion that the settlement is fair,
                              9   adequate and reasonable is a factor supporting the court’s final approval of the
                             10   agreement.”).)
                             11                4.      Counsel Is Experienced In Similar Litigation.
                             12         The Parties were represented by experienced counsel throughout the
COHELAN KHOURY & SINGER




                             13   negotiations resulting in this Settlement. Three firms seek to be appointed Class
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Counsel. Cohelan Khoury & Singer regularly litigates class actions involving
                             15   California Labor Code claims through certification and on the merits, and has
                             16   considerable experience settling wage and hour class actions. (Singer Decl., ¶¶ 5-
                             17   10.) The Carter Law Firm and the Phelps Law Group are also experienced in
                             18   prosecuting and settling wage and hour class actions. (Phelps Decl., ¶¶ 5-10;
                             19   Carter Decl., ¶¶ 9-14.) All three firms have the requisite experience to defend the
                             20   interests of the Class.
                             21                5.      The Settlement Is Reasonable Considering the Strengths of
                                                       Plaintiff’s Case and the Risks, Expense, Complexity, and
                             22                        Likely Duration of Further Litigation.
                             23         In assessing the probability and likelihood of success, “the district court’s
                             24   determination is nothing more than an amalgam of delicate balancing, gross
                             25   approximations, and rough justice.” (Officers for Justice v. Civil Serv. Comm’n,
                             26   688 F.2d 615, 625 (9th Cir. 1982) (internal quotation marks omitted).) There is
                             27   “no single formula” to be applied, but the court may presume that the parties’
                             28   counsel and the mediator arrived at a reasonable range of settlement by
                                                                                 - 16 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 24 of 33 Page ID
                                                              #:5353


                              1   considering Plaintiff’s likelihood of recovery. (Rodriguez v. West Pub. Corp., 463
                              2   F.3d 948, 965 (9th Cir. 2009).)
                              3           Class Counsel evaluated the strengths of both claims and assessed the range
                              4   of potential outcomes of the litigation at trial, in light of the risks, expense,
                              5   complexity and ongoing duration of the litigation. Nevertheless, after balancing
                              6   the relative strengths of Plaintiffs’ claims and Defendant’s defenses (as set forth in
                              7   detail below), and taking into account the prospect of an adverse verdict or appeal,
                              8   Plaintiffs’ Counsel determined that the class relief negotiated is fair and
                              9   reasonable.
                             10           This is primarily a “reporting time” case, in which plaintiffs contend that
                             11   being required to call-in for a shift triggers a duty to pay reporting time pay when
                             12   work was not provided (coupled with a claim for compensable time calling in).
COHELAN KHOURY & SINGER




                             13   Plaintiffs allege that Defendants willfully violated provisions of Labor Code
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   section 218 and section 5 of the applicable IWC wage order by failing to pay part
                             15   time drivers any wages for reporting time. Defendant engages in scheduling
                             16   practice sometimes called “call-in scheduling,” requiring part-time drivers, to
                             17   “report” to work each evening by calling in to determine whether they were
                             18   scheduled to work next day. When not scheduled the next day, drivers are not paid
                             19   at least two hours pay at their regular rate of pay, or half of the usually-scheduled
                             20   shift in pay at their regular rate. These on-call shifts burden part-time employees
                             21   by limiting their time and availability for other activities, yet nonetheless they
                             22   receive no compensation from Defendant unless they are ultimately called in to
                             23   work.
                             24           This type of scheduling practice was directly addressed in Ward v. Tilly’s,
                             25   Inc., 31 Cal.App.5th 1167 (2019), which held that on-call scheduling practices,
                             26   nearly identical to the Defendant’s practices in this case, trigger the wage order’s
                             27   reporting time pay requirements. (Id. at 1182.) Furthermore, Kamar v. RadioShack
                             28   Corp., 2008 U.S. Dist. LEXIS 40581 (C.D. Cal. May 15, 2008), directly addresses
                                                                                  - 17 -
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 25 of 33 Page ID
                                                              #:5354


                              1   reporting time wages and clearly articulates the reason reporting time wages are
                              2   recoverable under Labor Code section 218. “Construed in the context of their
                              3   history and the Labor Code as a whole, sections 218 and 1194 suggest there is a
                              4   private right of action to recover split shift premiums and reporting time pay.”
                              5   (Kamar, supra, at *21.)
                              6         Plaintiffs calculated the unpaid wages due for reporting time based on the
                              7   data utilized by Defendant at the time of removal in May 2019. Based on
                              8   Albertsons’ data for the Class Period for all of its non-exempt, part-time drivers,
                              9   Albertsons determined the total number of days each part-time driver did not work
                             10   during the driver’s employment with Albertsons. Albertsons identified the first
                             11   and last date worked by each part-time driver and then determined the total
                             12   number of potential workdays between those two dates. From the total number of
COHELAN KHOURY & SINGER




                             13   potential workdays, Albertsons subtracted the dates each part-time driver worked,
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   yielding the total number of days that each part-time driver would have called into
                             15   work, but was not put to work. According to Albertsons’ data, drivers typically
                             16   worked shifts of 8 hours. Albertsons then calculated that part-time drivers would
                             17   be entitled to 4 hours of pay (half their usual shift) every day that they call in but
                             18   are not put to work. (Phelps Decl., ¶ 28.)
                             19         Defendant asserts that the “reporting time” claims are replete with
                             20   deficiencies. These deficiencies include: that there is no private right of action on
                             21   these claims; that Plaintiffs failed to exhaust their administrative remedies on any
                             22   derivative PAGA claim; that Plaintiffs’ Wage Order’s violation claim for
                             23   reporting time provision into a predictive scheduling statute fails; that even were
                             24   Plaintiffs’ interpretation of the Wage Order’s reporting time provision to be a
                             25   predictive scheduling law correct, Albertsons would show it acted in “good faith”
                             26   reliance upon the contrary interpretation; and to the extent that Albertsons ever
                             27   utilized a call-in practice, it was sporadic, and inconsistently applied manager-by-
                             28   manager, each of whom had leeway concerning if and how they would apply any
                                                                                 - 18 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 26 of 33 Page ID
                                                              #:5355


                              1   such protocol. Defendant argued that Courts are split on whether the applicable
                              2   Wage Order requires reporting time pay for situations where the employee needs
                              3   to call in, and then is not needed that day, and Defendants would have presented
                              4   evidence that even if these activities were work, the few minutes spent on these
                              5   activities are de minimis - small amounts, incapable of accurate recording and
                              6   compensation - and non- compensable.
                              7         Although Plaintiffs disagree with the merits of these defenses, they
                              8   presented a significant risk for Plaintiffs at trial, and Plaintiffs would assume an
                              9   even greater risk by continuing to litigate. The risk of changes in the law
                             10   adversely affecting the interests of the class, increased costs, and expiration of a
                             11   substantial amount of time, among other factors, all weigh heavily in favor of
                             12   settlement. (Rodriguez v. West, 463 F.3d at 966.) Plaintiffs faced the risks of not
COHELAN KHOURY & SINGER




                             13   prevailing on a motion for class certification, which would effectively sound the
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   “death knell” for the litigation since the wage claims at issue would be too low for
                             15   individual employees to pursue on their own. (See Local Joint Exec. Bd. of
                             16   Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244 F.3d 1152, 1163
                             17   (9th Cir. 2001) (explaining that “[i]f plaintiffs cannot proceed as a class, some—
                             18   perhaps most—will be unable to proceed as individuals because of the disparity
                             19   between their litigation costs and what they hope to recover.”).)
                             20         In summary, although Plaintiffs believe their claims have merit, Plaintiffs
                             21   nevertheless recognize that the outcome of any litigation is rarely certain. And
                             22   even if Plaintiffs had prevailed, the odds of a favorable verdict being reversed on
                             23   appeal are not remote enough to ignore. (West Virginia v. Chas. Pfizer & Co., 314
                             24   F. Supp. 710, 743-44 (S.D.N.Y. 1970) (“[i]t is known from past experience that no
                             25   matter how confident one may be of the outcome of litigation, such confidence is
                             26   often misplaced”), aff’d, 440 F.2d 1079 (2d Cir. 1971); Berkey Photo, Inc. v.
                             27   Eastman Kodak Co., 603 F.2d 263 (2d Cir. 1979) (reversing $87 million judgment
                             28   after trial); Trans World Airlines, Inc. v. Hughes, 312 F. Supp. 478 (S.D.N.Y.
                                                                                 - 19 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 27 of 33 Page ID
                                                              #:5356


                              1   1970), modified, 449 F.2d 51 (2d Cir. 1971), rev’d, 409 U.S. 363 (1973)
                              2   (overturning $145 million judgment after years of appeals).) Thus, after balancing
                              3   the risks of continued litigation against the prospect of immediate and certain
                              4   recovery from the settlement, Plaintiffs concluded that the Settlement is fair,
                              5   reasonable, and adequate, and provides Class Members valuable relief for the
                              6   released claims.
                              7         Based on the estimated number of California reporting time violations,
                              8   which is Plaintiffs’ strongest claim, the potential exposure on the reporting time
                              9   California claim is approximately $5,347,308. Plaintiffs calculated these damages,
                             10   by extrapolating Albertsons’ data from the date of removal through the date of
                             11   mediation to arrive at an estimated number of days on which reporting time pay
                             12   would be owed using the average hourly rate of pay ($26.76) extrapolated from
COHELAN KHOURY & SINGER




                             13   the payroll data produced. Plaintiffs estimated that there are approximately 40,000
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   days where reporting time wages are owed for 4 hours of pay. (Phelps Decl., ¶¶
                             15   28-30).
                             16         Damages for the remaining claims were calculated based on the
                             17   approximately 125,000 shifts reported during the Class Period. Assuming
                             18   Certification of all claims and liability, putative Class Members suffered the
                             19   following damages (excluding PAGA):
                             20         • Unpaid wages (15-minute pre-shift): $1,044,396.00
                             21         • Unpaid wages (5-min security bag check): $ 348,132.00
                             22         • Unreimbursed expenses: $ 624,452.00
                             23         • Unprovided sick leave: $1,096,198.00
                             24         • Unlawful sick leave: $ 103,871.00
                             25         • Invasion of Privacy: $3,500,000.00
                             26         • Waiting time penalties: $1,059,696.00
                             27         • Wage statement penalties: $1,218,750.00
                             28         Total damages: $14,342,803.00 (including reporting time wages).
                                                                                    - 20 -
                                            P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                     Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 28 of 33 Page ID
                                                              #:5357


                              1          The $2,500,000 settlement represents 17.43% of the damages at the time of
                              2   the mediation and results in a significant amount to each of the 820 Class
                              3   Members with an average net payment of $1,840. (Phelps Decl., ¶¶ 30-31). This
                              4   settlement falls within the range of reasonable approval. Given the uncertainties
                              5   surrounding class certification and the unsettled nature of issues impacting
                              6   liability in this case, this is an excellent result for the Class.
                              7          Indeed, these figures are very reasonable in light of the risks involved in
                              8   this case. As this Court and other courts in the Ninth Circuit have observed,
                              9   “simply because a settlement may amount to only a fraction of the potential
                             10   recovery does not in itself render it unfair or inadequate. Compromise is the very
                             11   nature of settlement.” (Boyd v. Bechtel Corp., 485 F. Supp. 610, 624 (N.D. Cal.
                             12   1979).) In this case, Plaintiffs consider the settlement to be significantly more than
COHELAN KHOURY & SINGER




                             13   a “fraction,” particularly considering the various potential complications, dangers,
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   and pitfalls that proceeding would entail.
                             15          Indeed, “[t]he determination whether a settlement is reasonable does not
                             16   involve the use of a ‘mathematical equation yielding a particularized sum.’”
                             17   (Frank v. Eastman Kodak Co., 228 F.R.D. 174, 186 (W.D.N.Y. 2005), quoting In
                             18   re Michael Milken and Assoc. Sec. Litig., 150 F.R.D. 57, 66 (S.D.N.Y. 1993).)
                             19   Courts recognize that there is an inherent “range of reasonableness” in
                             20   determining whether to approve settlement “which recognizes the uncertainties of
                             21   law and fact in any particular case and the concomitant risks and costs necessarily
                             22   inherent in taking any litigation to completion.” (Id. at 188, quoting Newman v.
                             23   Stein, 464 F. 2d 689, 693 (2d Cir. 1972), cert denied, 409 U.S. 1039 (1972).)
                             24          District courts recognize that the reasonableness of a settlement is not
                             25   dependent upon it approaching the potential recovery plaintiffs might receive if
                             26   successful at trial. (See In re Omnivision Tech., Inc., 559 F.Supp.2d 1036 (N.D.
                             27   Cal. Jan. 9, 2008); see also Nat’l Rural Telecomm. Coop. v. Directv, Inc., 221
                             28   F.R.D. 523, 527 (C.D. Cal. 2004) (“well settled law that a proposed settlement
                                                                                  - 21 -
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 29 of 33 Page ID
                                                              #:5358


                              1   may be acceptable even though it amounts to only a fraction of the potential
                              2   recovery”); In re Global Crossing Sec. and ERISA Litig., 225 F.R.D. 436, 460
                              3   (S.D.N.Y. 2004) (“settlement amount’s ratio to the maximum potential recovery
                              4   need not be the sole, or even dominant, consideration when assessing settlement’s
                              5   fairness”); In re IKON Office Solutions, Inc. Sec. Litig., 194 F.R.D. 166, 184 (E.D.
                              6   Pa. 2000) (“the fact that a proposed settlement constitutes a relatively small
                              7   percentage of the most optimistic estimate does not, in itself, weigh against the
                              8   settlement; rather the percentage should be considered in light of strength of the
                              9   claims”); Officers for Justice v. Civil Serv. Comm., 688 F. 2d 615, 628 (9th Cir.
                             10   1982) (it is “the complete package, taken as a whole rather than the individual
                             11   component parts, that must be examined for overall fairness”).)
                             12         In summary, although Plaintiffs believe their claims have merit, Plaintiffs
COHELAN KHOURY & SINGER




                             13   nevertheless recognizes that the outcome of any litigation is rarely certain. And
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   even if Plaintiffs had prevailed, the odds of a favorable verdict being reversed on
                             15   appeal are not remote enough to ignore. (West Virginia v. Chas. Pfizer & Co., 314
                             16   F. Supp. 710, 743-44 (S.D.N.Y. 1970) (“[i]t is known from past experience that no
                             17   matter how confident one may be of the outcome of litigation, such confidence is
                             18   often misplaced”), aff'd, 440 F.2d 1079 (2d Cir. 1971); Berkey Photo, Inc. v.
                             19   Eastman Kodak Co., 603 F.2d 263 (2d Cir. 1979) (reversing $87 million judgment
                             20   after trial); Trans World Airlines, Inc. v. Hughes, 312 F. Supp. 478 (S.D.N.Y.
                             21   1970), modified, 449 F.2d 51 (2d Cir. 1971), rev’d, 409 U.S. 363 (1973)
                             22   (overturning $145 million judgment after years of appeals).) Thus, after balancing
                             23   the risks of continued litigation against the prospect of immediate and certain
                             24   recovery from the settlement, Plaintiffs concluded that the Settlement is fair,
                             25   reasonable, and adequate, and provides Class Members valuable relief for the
                             26   released claims.
                             27         B.     The Proposed PAGA Payment Is Reasonable
                             28         Pursuant to the Settlement Agreement, $37,500 from the Total Settlement
                                                                                 - 22 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 30 of 33 Page ID
                                                              #:5359


                              1   Amount will be paid directly to the LWDA in connection with the PAGA claim
                              2   asserted by the Class. (Settlement Agreement, ¶ 13.) This result was reached after
                              3   good-faith negotiation between the Parties. Where PAGA penalties are negotiated
                              4   in good faith and there is no indication that the amount was the result of self-
                              5   interest at the expense of other Class Members, such amounts are generally
                              6   considered reasonable. (Hopson v. Hanesbrands Inc., No. CV-08-0844 EDL, 2009
                              7   U.S. Dist. LEXIS 33900, at *24 (N.D. Cal. Apr. 3, 2009) (approving a PAGA
                              8   settlement of 0.3% or $1,500); see also Nordstrom Com. Cases, 186 Cal. App. 4th
                              9   576, 579 (2010) (“[T]rial court did not abuse its discretion in approving a
                             10   settlement which does not allocate any damages to the PAGA claims.”).)
                             11         C.   The Proposed Payments To The Class Representatives
                                             Are Reasonable
                             12         Payments to named plaintiffs for their services as class representatives are
COHELAN KHOURY & SINGER




                             13   customary and generally approved. (See Van Vranken v. Atl. Richfield Co., 901 F.
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   Supp. 294, 300 (N.D. Cal. 1995) Cellphone Termination Fee Cases, 186 Cal. App.
                             15   4th 1380, 1393 (2010); Bell v. Farmers Ins. Exchange, 115 Cal. App. 4th 715, 726
                             16   (2004) (upholding “service payments” to named plaintiffs for their efforts in
                             17   bringing the case); Stevens v. Safeway, Inc., Case No. 05-01988, 2008 U.S. Dist.
                             18   LEXIS 17119 (C.D. Cal. Feb. 25, 2008) ($20,000 and $10,000 to two class
                             19   representatives); In re Janney Montgomery Scott LLC Financial Consultant Litig.,
                             20   Case No. 06-3202, 2009 U.S. Dist. LEXIS 60790 (E.D. Pa. July 16, 2009)
                             21   ($20,000 each to three class representatives).) The incentive award should be
                             22   approved so long as it is not so high [as] to create a conflict of interest between
                             23   the representative and class members, or be divorced from the actual value the
                             24   representative provided to the action. (Rodriguez v. West, 463 F.3d at 959-61.)
                             25         At final approval, Plaintiffs will seek Court approval of a Class
                             26   Representative Enhancement Payments of $15,000 each in recognition for
                             27   Plaintiffs’ services on behalf of the Settlement Class and for the relief they
                             28   secured for all Class Members by way of the Settlement. The Class
                                                                                 - 23 -
                                         P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                  Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 31 of 33 Page ID
                                                              #:5360


                              1   Representatives here went far beyond what is typical in wage and hour class
                              2   actions and spent numerous hours conferring with their attorneys and doing
                              3   independent research. (See Michael Raziano Decl., ¶¶ 4-10; Chris Valdez Decl.,
                              4   ¶¶ 4-12.)
                              5          D.      Plaintiff’s Counsel’s Fees And Costs Are Fair And Reasonable
                              6          The Settlement parties negotiated attorney’s fees of $833,333 (33% of the
                              7   Total Settlement Amount) and litigation costs up to the amount of $50,000, which
                              8   are fair and reasonable. (Settlement Agreement, ¶ 30(b).)
                              9          The purpose of an attorneys’ fee award in class action litigation is to reward
                             10   counsel who took the risk of non-payment and invested in a case that achieved a
                             11   substantial positive result for the class. (Ketchum v. Moses, 24 Cal. 4th 1122,
                             12   1132-33 (2001).)
COHELAN KHOURY & SINGER




                             13          The negotiated attorneys’ fees and costs are fair and reasonable, and should
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   be awarded. In their motion for an award of attorneys’ fees, Class Counsel will
                             15   demonstrate that the requested amount is reasonable not only based on the
                             16   “percentage of the fund” method, but also based the “lodestar” method. Class
                             17   Counsel expended substantial time and resources on this novel area of Labor Law
                             18   – all on a purely contingent basis – to secure compensation for the Class. The time
                             19   spent by Class Counsel, which will be detailed in the motion for an award of
                             20   attorneys’ fees, will justify a fee award of $833,333 2.
                             21          E.   The Proposed Class Notice Adequately Informs Class Members
                                              About the Case and Proposed Settlement
                             22          The proposed notice and claims administration procedure satisfy due
                             23   process. Rule 23(c)(2) of the Federal Rules of Civil Procedure requires the Court
                             24   to direct the litigants to provide Class Members with the “best notice practicable”
                             25   under the circumstances, including “individual notice to all members who can be
                             26   identified through reasonable effort.” (Eisen v. Carlisle & Jacqueline, 417 U.S.
                             27
                                  2 Class Counsels lodestar to date is $798,562.50. In accordance with this Court’s standing order,
                             28   a spreadsheet supporting the proposed award of attorney’s fees has been emailed to the Court’s
                                  Chambers.
                                                                                  - 24 -
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 32 of 33 Page ID
                                                              #:5361


                              1   156, 173, 94 S. Ct. 2140, 2150, 40 L. Ed. 2d 732, 746 (1974).) Under Rule
                              2   23(c)(2), notice by mail provides such “individual notice to all members.” (Id.)
                              3   Where the names and addresses of Class Members are easily ascertainable,
                              4   individual notice through the mail constitutes the “best notice practicable.” (Id. at
                              5   175.)
                              6           The proposed Notice of Class Action Settlement (“Notice”) jointly drafted
                              7   and approved by the Parties provides Class Members with all required information
                              8   so that each Class Member may make an informed decision regarding his or her
                              9   participation in the Settlement. The Notice provides information regarding the
                             10   nature of the lawsuit, a summary of the substance of the settlement terms, the class
                             11   definition, the deadlines by which Class Members must submit objections or opt
                             12   outs, the date for the final approval hearing, the formula used to calculate
COHELAN KHOURY & SINGER




                             13   settlement payments, the Class Representative Enhancement Payment, the PAGA
   605 C Street, Suite 200
    San Diego, CA 92101




                             14   allocation, a statement that the Court has preliminarily approved the settlement,
                             15   and a statement that Class Members will release the settled claims unless they opt
                             16   out. (See Notice, attached as Exhibit A to the Settlement Agreement.)
                             17   Accordingly, the Notice satisfies the requirements of Rule 23(c)(2).
                             18           The Parties have agreed to use Simpluris, Inc. as the Settlement
                             19   Administrator. (Settlement Agreement, ¶ 31.)
                             20   IV.     CONCLUSION
                             21           Accordingly, Plaintiffs move the Court to preliminarily approve the
                             22   Settlement and direct that the Notice be mailed to Class Members. Additionally,
                             23   the Parties request a Final Approval hearing be set for July 19, 2021, or the
                             24   earliest subsequent available date that the Court’s calendar will accommodate.
                             25   Dated: October 30, 2020                 COHELAN KHOURY & SINGER
                                                                          THE CARTER LAW FIRM
                             26
                                                                          THE PHELPS LAW GROUP
                             27                                           By: s/Michael D. Singer
                             28                                                  Michael D. Singer, Esq.
                                                                          Attorneys for Plaintiffs Michael Raziano,
                                                                                  - 25 -
                                          P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 19-CV-04373 JAK (ASx)
                             Case 2:19-cv-04373-JAK-AS Document 96-1 Filed 10/30/20 Page 33 of 33 Page ID
                                                              #:5362


                              1                                        Brian Traister, and Chris Valdez, on behalf of
                                                                       themselves and all others similarly situated
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                             10
                             11
                             12
COHELAN KHOURY & SINGER




                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                               - 26 -
                                       P’S & A’S ISO Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
                                                                Case No. 19-CV-04373 JAK (ASx)
